In The

                              Court of Appeals

                   Ninth District of Texas at Beaumont

                             __________________

                             NO. 09-20-00210-CR
                             NO. 09-20-00211-CR
                             __________________

                      SADANTE PROVOST, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                Trial Cause Nos. 18-29089 & 18-29092
__________________________________________________________________

                         MEMORANDUM OPINION

      In open plea agreements, appellant Sadante Provost pleaded no contest to two

charges of aggravated robbery. In each case, the trial court found the evidence

sufficient to find Provost guilty, deferred adjudication, and placed Provost on

community supervision for ten years.

      The State subsequently filed a motion to revoke Provost’s unadjudicated

community supervision in each case. In both cases, Provost pleaded “true” to one


                                         1
violation of the conditions of his community supervision. In each case, the trial court

found three of the allegations of violations of Provost’s community supervision to

be “true,” found Provost guilty of aggravated robbery with a deadly weapon and

assessed punishment at forty-five years of confinement. The trial court ordered that

the sentences would run concurrently.

      On appeal, Appellant’s court-appointed attorney filed briefs stating that he has

reviewed the cases and, based on his professional evaluation of the records and

applicable law, he concluded that the appeals lack merit and that there are no

arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967); High

v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We granted an extension of time

for Provost to file pro se briefs, and Provost filed no response.

      Upon receiving an Anders brief, this Court must conduct a full examination

of all the proceedings to determine whether the appeal is wholly frivolous. Penson

v. Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at 744). We have reviewed

the entire record and counsel’s brief in both cases, and we have found nothing that

would arguably support an appeal in either case. See Bledsoe v. State, 178 S.W.3d

824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by

indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”). Therefore, we find it

                                          2
unnecessary to order appointment of new counsel to re-brief the appeals. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

      That said, we find that the written judgments of conviction in these cases

contain a non-reversible clerical error. In each case, the trial court’s judgment

contains a clerical error because it incorrectly states that Provost pleaded “true” to

Counts 2, 3, and 4, whereas the reporter’s record reflects that he pleaded “true” only

to Count 3. This Court has the authority to modify the trial court’s judgment to

correct clerical errors. See Tex. R. App. P. 43.2(b) (providing that the court of

appeals may “modify the trial court’s judgment and affirm it as modified”); Bigley

v. State, 865 S.W.2d 26, 27-28 (Tex. Crim. App. 1993) (concluding that the court of

appeals has the power to reform judgments to correct clerical errors). Accordingly,

we modify the trial court’s judgment in each case to reflect that Provost pleaded

“true” to Count 3. We affirm the trial court’s judgments as modified. 1

      AFFIRMED AS MODIFIED.

                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on February 12, 2021
Opinion Delivered February 24, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.

      1 Provost may challenge our decision in these cases by filing petitions for
discretionary review. See Tex. R. App. P. 68.
                                        3